DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US Patent No. 3,583,485) in view of Grodem et al. (US Patent Application Publication No. 2012/0211232).
In reference to claim 1, Woods discloses a downhole apparatus comprising: 
a tubular body 34 for mounting on an inner tubing string; 

a second flow port (Fig. 2, through valve 37); and 
a connector 36 associated with the tubular body 34 and operable to engage with a lower end of a bore-lining tubing string 33, the apparatus having a first configuration in which the first flow port 35 is open and the second flow port 37 is closed (Fig. 2), whereby a settable material (col. 4, line 72, “cement slurry”) may be pumped in a first direction downwards through the tubular body 34, through the connector 36 (see Fig. 2), and through the first flow port 35, and a second configuration in which the first flow port 35 is closed (Fig. 2, plug 42 blocks flow through valve 35) and the second flow port 37 is open (col. 5, lines 5-8), whereby a fluid may be pumped in the first direction downwards through the tubular body 34, exit the tubular body 34 through the second flow port 37, and then flow in a second direction upwards and externally of the tubular body 34 (col. 5, lines 16-18).
Woods discloses all of the limitations of claim 1 with the exception of the connector being operable to disengage from the bore-lining tubing.  Grodem discloses that a tubular body 130 can disengage from a bore-lining tubing 110 (see Figs. 7 and 8, par. 0038).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a connector that is operable to disengage from the bore-lining tubing so that the tubular body can be removed from the well as needed.
In reference to claim 2, Woods discloses that the tubular body 34 extends to the surface as an inner tubing string (see Fig. 2).
In reference to claim 4, Woods discloses a plug member 42 for landing in and closing the first flow port 35.
In reference to claim 5, Woods discloses that the plug member 42 comprises a plug (see Fig. 2)
In reference to claim 7, Woods discloses that the second flow port 37 comprises a sliding valve having a sliding portion that selectively covers and uncovers the second flow port (see Fig. 2).

In reference to claim 9, Woods fails to disclose that the second flow port is formed in the connector.  Grodem discloses second flow ports 38 disposed in the connector 31/32 between the inner string 30 and the outer string 10 (see Fig. 1).  Disposing ports 38 in the connector 31/32 allows the ports to be used to inflate anchors 41 and 42 (par. 0028, Figs. 2 and 3).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose ports in the connector so that the ports can be used to inflate anchor assemblies.

In reference to claim 11, Woods discloses a method for locating a bore-lining tubing string in a bore hole, the method comprising:
a)    engaging a lower end of an inner tubing string 34 with a lower end of a bore-lining tubing string 33 (see Fig. 2);
b)    pumping settable material (col. 4, line 72, “cement slurry”) down through the inner tubing string 34 and a first flow port 35 at a lower end of the bore-lining tubing string 33 such that the settable material flows into a first annulus between the bore-lining tubing string 33 and a surrounding bore wall (see Fig. 2);
c)    closing the first flow port 35 (Fig. 2, with plug 42);
d)    opening a second flow port 37 in the inner tubing string 34 above the lower end of the bore-lining tubing string 33 (see Fig. 2, col. 5, lines 5-8);
e)    pumping fluid down through the inner tubing string 34, out of the second flow port 37 and into a volume between the inner tubing string 34 and the bore-lining tubing string 33, the fluid then flowing into the volume between the inner tubing string 34 and the bore-lining tubing string 33 (col. 5, lines 16-18).

In reference to claim 12, Woods discloses that the fluid flows upwards through the volume between the inner tubing string 34 and the bore-lining tubing 33 (col. 5, lines 16-18).
In reference to claim 13, Woods discloses that the step of pumping the fluid down through the inner tubing string 34 is begun before the settable material hardens (col. 5, lines 18-19).

In reference to claim 20, Woods discloses a flow barrier 42 adapted to land in a lower portion of the tubular body 34.  Woods doesn’t disclose that the flow barrier retains any volume of settable material in the body 34, but it would be inherently capable of performing this action by retaining some settable material below second port 37.  This amounts to an intended use of the apparatus.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US Patent No. 3,583,485) in view of Grodem et al. (US Patent Application Publication No. 2012/0211232) as applied to claim 2 above, and further in view of Brouse (US Patent Application Publication No. 2009/0090508).
In reference to claim 3, Woods fails to disclose a running tool coupled to an upper end of the inner tubing string and operable to at least one of engage with and disengage from an upper end of a bore-lining tubing string.


In reference to claim 10, Woods discloses a system for cementing a bore hole, the system comprising: 
a bore-lining tubing string 33 extendable within the bore hole, the bore-lining tubing string 33 string defining an internal space and having an outer surface (see Fig. 2); and
the apparatus according to claim 1 (see claim 1 above) extending within the internal space and connected to a lower portion of the hore-lining tubing string 34.
Woods fails to disclose a running tool located at a top portion of the bore-lining tubing string.  
Brouse discloses a running tool 39 (par. 0028) coupled to an upper end of an inner tubing 43a and operable to engage and disengage from an upper end of a bore-lining string 35 (par. 0038, Figs. 1B and 2).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a running tool attached to an upper end of the inner tubing string and operable to engage/disengage from the bore-lining tubing string so that the bore-lining tubing string can be installed in the well and the inner tubing withdrawn from the well.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woods (US Patent No. 3,583,485) in view of Grodem et al. (US Patent Application Publication No. 2012/0211232) as applied to claim 1 above, and further in view of Wood (US Patent No. 3,213,940).

Wood discloses a rupture disc 15 that controls fluid flow until a predetermined rupture pressure is reached (see Fig. 1).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the rupture disc for the sliding sleeve valve as it amounts to a substitution of known equivalents to perform the same function, which is in this case to control the flow of cement.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US Patent No. 3,583,485) in view of Grodem et al. (US Patent Application Publication No. 2012/0211232) as applied to claim 11 above, and further in view of McClung, III (US Patent Application Publication No. 2012/0097395).
In reference to claim 14, Woods fails to disclose that the step of pumping the fluid down through the inner tubing string is for pressure testing the bore-lining tubing string before the settable material hardens.
McClung discloses pressure testing a bore-lining string 812 with pumped fluid (par. 0079).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to pressure test the bore-lining string to ensure that it is functioning properly.
In reference to claim 15, Woods discloses pumping fluid down through the inner tubing string 34 before the settable material hardens (col. 5, lines 14-19).  Pumping of water or steam through the tubing string 34 would inherently function to wash residual settable fluid out of the inner tubing string 34 and out of the borehole (see Fig. 2).
In reference to claim 16, Woods discloses pumping fluid (col. 5, lines 14-19).  Pumping of water or steam through the inner tubing string 34 would inherently function to wash residual settable material 
In reference to claims 17 and 18, McClung discloses conducting a “pressure test” (pars. 0079) without any further detail.  As known in the art, a pressure test is known to include pumping fluid into the pressure tested area and determining if a detected pressure-gradient is consistent with a sufficiently sealed volume.  In the event that this is not a sufficient disclosure of the claim limitations, the examiner takes Official Notice that it is well known in the art to pump fluid into a volume and determine if the detected pressure-gradient is consistent with a sufficient seal.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to perform these steps to ensure that the bore-lining string is functioning properly.  Further in reference to claim 18, the examiner takes Official Notice that it is well known in the art to use drilling mud for this purpose, and it would have been obvious to a person having ordinary skill in the art to use drilling mud in the pressure test as it is known in the art to function well for this purpose.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bennett (US Patent No. 5,036,916) discloses a system for sampling cement and McGarian et al. (US Patent Application Publication No. 2014/0338896) discloses a system for cementing a bore-lining string in place.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



2/27/21